Per Guriam.

Upon the present record we are of the opinion that the order as to custody should be affirmed.
It has been called to our attention, however, that since the Referee heard this case, new developments have taken place, particularly the remarriages of the parents, which might constitute such change of circumstances as to warrant a further hearing. If either party be so advised, such party is free to apply for such relief. If and when any rehearing is had, the court should consider whether the age and maturity of the children warrant taking proof of their wishes as to custody, and the court could give such weight thereto as it deems for their best interests. The order should be affirmed.